DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a first transmitter, a second transmitter (physical or wireless) connected the first transmitter, first transmitter and second transmitter comprises a plurality of antennas must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 210-240 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims 210 and 225 recite a first transmitter wirelessly transmitting to a destination device using a first band of frequency comprising microwave frequencies and cellular frequencies, a second transmitter connected to the first transmitter wirelessly transmitting to the destination device using second band of frequencies comprises microwave frequencies is not supported by the specification as originally filed. The applicant is requested to provide the support in the specification for each and every limitation recited in all dependent claims.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 210-223,225-240 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foschini et al (U.S.Pat. # 7,116,722) in view of Dgani et al (U.S.Pub. # 2020/0067513).
         Regarding claims 210,225, Foschini et al disclose a method of conveying data (115 of fig. 1,2), the method comprising: wirelessly transmitting (105-1,105-2,105-3,105-4  of fig. 1,2)  to a destination device (155 of fig. 1,2) by a first transmitter (105-1,105-2,105-3,105-4  of fig. 1,2 ), first data using a first band of frequencies comprising cellular frequencies (line 58-67, col. 18); and wirelessly transmitting, to the destination device by a second transmitter that is connected to the first transmitter(105-1,105-2,105-3,105-4  of fig. 1,2 ), second data using a second band of frequencies that differs from the first band of frequencies (line 40-67, col.19). Foschini et al do not specifically disclose microwave frequencies. Dgani et al disclose microwave frequencies (para. 0014). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Dgani et al in the system of Foschini et al in order to increase the dynamic range, frequency reuse, capacity, and battery consumption of the wireless communications system and to increase the accuracy and the dynamic range of the base station. 
        Regarding claims 211,226, Foschini et al disclose wherein said cellular frequencies of the first band of frequencies comprise frequencies allocated to a cellular communications system for cellular communications (para.0014).  
       Regarding claims 212,227, Foschini et al disclose wherein said wirelessly transmitting to the destination device by a second transmitter comprises: wirelessly transmitting to the destination device by the second transmitter concurrently with said wirelessly transmitting to a destination device by the first transmitter (line 52-62, col. 6).  
        Regarding claims 213,228, Foschini et al disclose wherein the second transmitter that is connected to the first transmitter comprises a physical connection to the first transmitter (105-1---105-4 of fig. 1,2 are physical connected).  
        Regarding claims 214,229, Foschini et al disclose wherein the second transmitter that is connected to the first transmitter comprises a wireless connection to the first transmitter (105-1---105-4 of fig. 1,2 are wirelessly connected).  
         Regarding claims 215, 230, Dgani et al disclose wherein at least one of the first transmitter and the second transmitter comprises a transmitter of a smartphone (301 of fig. 3).  
        Regarding claims 216, 231, Foschini et al disclose wherein the first transmitter and the second transmitter are distinct from one another (105-1,105-2,105-3,105-4 of fig. 1,2 are distinct from one another)  
       Regarding claims 217,232, Foschini et al disclose wherein at least one of the first transmitter and the second transmitter comprises a plurality of antennas (105-1,105-2,105-3,105-4 of fig. 1,2)  
.      Regarding claims 218,233, Foschini et al disclose wherein at least one of the first transmitter and the second transmitter comprises communications circuitry and/or processing circuitry (120,130-1---130-4,140 of fig. 2).  
       Regarding claims 219,234, Foschini et al disclose wherein said distinct comprises the first transmitter comprising a first antenna and the second transmitter comprising a second antenna that is separate from the first antenna (105-1,105-2,105-3,105-4 of fig. 1,2 are separate from one another).  
.         Regarding claims 220,235, Foschini et al disclose wherein said distinct comprises the first transmitter comprising a first processing circuitry and the second transmitter comprising a second processing circuitry that is separate from the first processing circuitry (120,130-1---130-4,140 of fig. 2).  
       Regarding claims 221,236, Foschini et al disclose wherein said distinct comprises the first transmitter comprising a first communications circuitry and the second transmitter comprising a second communications circuitry that is separate from the first communications circuitry (120,130-1---130-4,140, 105-1---105-4 of fig. 2).  
       Regarding claims 222,237, Foschini et al disclose aggregating by the destination device the first data with the second data; wherein said aggregating the first data with the second data comprises augmenting the first data with the In re: Peter D. Karabinis Application No.: To Be Assigned Filed: Concurrently Herewith Page 7 of 11 second data, appending the second data to the first data and/or adding the second data to the first data (634-1---634-4 of fig. 6).  
       Regarding claims 223,238, Foschini et al disclose estimating a plurality of coefficients that respectively characterize a plurality of propagation paths between the first transmitter and the destination device or the second transmitter and the destination device; forming a plurality of signals each one of which depends on information that is to be relayed to the destination device and further depends on two or more coefficients of the plurality of coefficients; wirelessly transmitting the plurality of signals from a respective plurality of antennas of at least one of the first transmitter and the second transmitter; and causing a first measure of the information that is to be relayed to the destination device to form at a first antenna of the destination device (col.11, line 6 through line 32, col. 13).  
       Regarding claim 224, Foschini et al disclose causing a second measure of the information that is to be relayed to the destination device to form at a second antenna of the destination device; wherein a magnitude of the second measure is less than a magnitude of the first measure (col.11, line 6 through line 32, col. 13).  
      Regarding claim 238, Dgani et al disclose wherein said wirelessly transmitting, to a destination device by the first transmitter comprises: using an orthogonal Frequency Division Multiplexing (OFDM) protocol, an Orthogonal Frequency Division Multiple Access (OFDMA) protocol and/or a Single Carrier Frequency Division Multiple Access (SC-FDMA) protocol; and wherein said wirelessly transmitting, to the destination device by the second transmitter comprises: In re: Peter D. Karabinis Application No.: To Be Assigned Filed: Concurrently Herewith Page 10 of 11using an orthogonal Frequency Division Multiplexing (OFDM) protocol, an Orthogonal Frequency Division Multiple Access (OFDMA) protocol and/or a Single Carrier Frequency Division Multiple Access (SC-FDMA) protocol (para. 0018, 0027).  
        Regarding claim 239, Foschini et al disclose wherein the operations further comprise: estimating a plurality of coefficients that respectively characterize a plurality of propagation paths; forming a plurality of signals each one of which depends on a signal that is to be relayed to the destination device and further depends on two or more coefficients of the plurality of coefficients; wirelessly transmitting the plurality of signals from a respective plurality of antennas of at least one of the first transmitter and the second transmitter; and causing a substantial measure of the signal that is to be relayed to the destination device to form at a first location (col.11, line 6 through line 32, col. 13).  
       Regarding claim 240, Foschini et al disclose wherein the operations further comprise: causing an absence of said substantial measure of the signal that is to be relayed to the destination device at a second location (col.11, line 6 through line 32, col. 13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416